     Case 4:21-cv-01954 Document 9 Filed on 09/21/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                   September 21, 2021
                 IN THE UNITED STATES DISTRICT COURT                Nathan Ochsner, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION




CORY BURGESS,                         §
                                      §
                 Plaintiff,           §
                                      §
V.                                    §       CIVIL ACTION NO. H-21 1954
                                      §
COLE ABA SOLUTIONS, INC.,             §
                                      §
                 Defendant.           §




                              FINAL JUDGMENT



     In accordance with the court's Memorandum Opinion and Order

granting Defendant's Motion to Compel, this action is DISMISSED

WITHOUT PREJUDICE     to   Plaintiff's right      to pursue arbitration

against Defendants.

     Each party is responsible for its own costs.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 21st day of September, 2021.




                                                   SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE
